DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant has elected Group I species A drawn to claims 1-5.  Claims 6-11 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Grouping II and Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 “a communication passage” in line 12 lacks a numeral in the figures and written description; 
Claim 4 “a side wall” in line 2, lacks a numeral for the figures and written description; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN207049366) in view of Aesche (FR2752907.) 

Zhang (CN207049366) discloses in claim 1:  

    PNG
    media_image1.png
    870
    1176
    media_image1.png
    Greyscale

An electrically operated valve (as best seen in figure 8), comprising: a rotor (at 43); a stator assembly (at 2) disposed outside the rotor, wherein the stator assembly comprises a coil assembly (the coil of 2); a sleeve (closed tube sleeve 1002), configured to isolate the stator assembly from the rotor (where the tube at 1002 is closed at the bottom to the body of the valve at 1004); a valve assembly (including rotatable shaft 1006a, spring 1006b and spool 42) partially disposed in the sleeve, wherein the valve assembly comprises a spool (42); a box body (at 112) and a circuit board assembly (at 102), wherein the box body has a cavity (inside cavity), the circuit board assembly is accommodated in the cavity, and the box body is disposed at one side (left side of the page) of the rotor; and a valve port (at 41) disposed below the stator assembly and the rotor; wherein the rotor is configured to drive the spool to move close to or away from the valve port (where the stator coil 2 drives the rotor 43 and shaft 1006a to rotate and reciprocate to move the spool 42 axially towards or away from the valve seat 41); But Zhang does not disclose: although Aesche (FR2752907) teaches: wherein the electrically operated valve further comprises a waterproof and breathable membrane (membrane 16 Figure 1 and see page 2 ln 71-73), the box body comprises a communication passage (14/22), the waterproof and breathable membrane comprises a fixed connection portion (at 18/20) and a ventilation portion (at 26), the fixed connection portion is disposed around the ventilation portion (as shown, 20 is at the perimeter), the fixed connection portion is fixed to the box body (via welded connection page 2 ln 75-77), and the fixed connection portion is fixed to the box body by hot-pressing, welding or fixing glue (the preceding considered an alternative grouping under MPEP 2131); and wherein the cavity is configured to communicate with gas outside the box body through the ventilation portion and the communication passage (i.e. allows for air exchange while prohibiting liquid penetration), so that water outside the box body is not able to enter the cavity through the waterproof and breathable membrane (line 71-71, page 2, all for the purpose of maintaining a relatively dry interior of the motorized drive means, line 53-59 page 2.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the box body of Zhang, a box body communication passage and breathable membrane as taught in Aesche, where a waterproof and breathable membrane as taught in Aesche can be arranged on the box body of Zhang within a communication passage, with the waterproof and breathable membrane as taught by Aesche having a fixed connection portion and a ventilation portion as taught in Aesche and where the fixed connection portion can be disposed around the ventilation portion as taught in Aesche for that of Zhang, with the fixed connection portion fixed to the box body by hot-pressing, welding or fixing glue as taught in Aesche; and wherein the cavity of Zhang as taught in Aesche can be configured to communicate with gas outside the box body through the ventilation portion and the communication passage as taught in Aesche which allows for air exchange while prohibiting liquid penetration, so that water outside the box body is not able to enter the cavity through the waterproof and breathable membrane as taught in Aesche and, all for the purpose of maintaining a relatively dry interior of the motorized drive means.

Zhang (as modified for the reasons discussed above) discloses in claim 2:  The electrically operated valve of claim 1, wherein the box body comprises a first housing (at 111) and a second housing (at 112) which are fixed by welding (ultra sonic welding), the first housing is fixed to the stator assembly, and the fixed connection portion is fixedly connected to the second housing (as modified for the reasons discussed above;) and it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the communication passage and fixed connection portion in the second housing of Zhang, as taught by the arrangement of Aesche’s passage and connection at the upper end of the housing of Aesche, all for the purpose as discussed above, and to provide for an additional heat vent for example for rising air temperatures, and especially considering that that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 

Zhang (as modified for the reasons discussed above) discloses in claim 3:  The electrically operated valve of claim 2, wherein the communication passage is disposed on the second housing (as modified for the reasons discussed above), Zhang does not disclose, although Zhang/Aesche teaches: the second housing is further provided with a first concave portion (at 22) which is recessed from the cavity to an exterior of the second housing, the communication passage (of 14) is communicated with the first concave portion, the waterproof and breathable membrane is configured to be accommodated in the first concave portion and is in contact with and fixed to the first concave portion (at 20 as discussed above) through the fixed connection portion, the cavity is disposed at a first side (i.e. the inside of the box body as modified for the reasons discussed above) of the waterproof and breathable membrane, and the communication passage is disposed at a second side (top side as modified for the reasons discussed above) of the waterproof and breathable membrane.

Zhang (as modified for the reasons discussed above) discloses in claim 4:  The electrically operated valve of claim 3, wherein the first concave portion comprises a first bottom wall (at 26), a second bottom wall (at 24) and a side wall (interposed transition between 24 and 26 that is an annular step) of the first concave portion, the first bottom wall and the second bottom wall are arranged in a stepped manner, the side wall of the first concave portion is disposed between the first bottom wall and the second bottom wall, a plane where the first bottom wall is located is lower than a surface where the second housing is located, the second bottom wall is disposed lower than the first bottom wall, the communication passage is formed on the second bottom wall (i.e. 22 is contiguous to the bottom of 26 inclusive of the step), the fixed connection portion is fixed to the first bottom wall (integrally), the waterproof and breathable membrane is configured to separate the first concave portion into a first cavity (defined at the wall 26) and a second cavity (upper portion of 22), the second cavity is communicated with the communication passage (i.e. the outlet to atmosphere), and the first cavity is communicated with the cavity (i.e. the inside of the box, as modified for the reasons discussed above.) 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the first concave portion further comprises a shielding portion disposed protruding from the side wall of the first concave portion, a protruding height of the shielding portion is greater than a width of the communication passage, and the shielding portion is disposed at a setting distance from the second bottom wall” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        




.